Case 8:20-cr-00225-TPB-CPT Document 38 Filed 03/01/21 Page 1 of 6 PageID 60




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

      v.                                CASE NO. 8:20-cr-225-TPB-CPT

TERRANCE LEE HESTER JR.

      NOTICE OF MAXIMUM PENALTIES, ELEMENTS OF OFFENSE,
       PERSONALIZATION OF ELEMENTS AND FACTUAL BASIS

      The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, hereby files this Notice of Maximum

Penalties, Elements of Offense, Personalization of Elements and Factual Basis,

stating as follows:

                             ESSENTIAL ELEMENTS

      The essential elements of a violation of 18 U.S.C. § 844(i), damaging or

destroying by fire a building used in interstate commerce, are as follows:


             First:       the defendant damaged, destroyed, or attempted to
                          damage or destroy the building or personal property
                          described in the indictment by means of a fire;

             Second:      the defendant acted intentionally or with deliberate
                          disregard of the likelihood that damage or injury
                          would result from his acts; and

             Third:       the building that the defendant damaged,
                          destroyed, or attempted to damage or destroy was
                          used in interstate or foreign commerce or an activity
                          affecting foreign or interstate commerce.
Case 8:20-cr-00225-TPB-CPT Document 38 Filed 03/01/21 Page 2 of 6 PageID 61




                                       PENALTY


       The penalty for the offense charged in Count One of the Indictment is a term

of imprisonment for not less than five years and not more than 20 years, a fine up to

$250,000, supervised release up to three years, and a special assessment of $100.


       Under Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey,

530 U.S. 466 (2000), the defendant is subject to a mandatory minimum sentence of

five years’ imprisonment and a maximum sentence of 20 years’ imprisonment as to

Count One because the following facts have been admitted by the defendant and are

established by this plea of guilty: the defendant maliciously damaged or destroyed, or

attempted to damage or destroy, by means of fire, a building used in interstate or

foreign commerce.


       In addition, the defendant will be required to forfeit any assets subject to

forfeiture as set forth in the indictment.


                                   FACTUAL BASIS


       On or about May 31, 2020, Tampa Fire Rescue (TFR) received reports of a

structure fire at a sporting goods store (“Business 1”), located at 2381 East Fowler

Avenue, Tampa, within the Middle District of Florida. Business 1 operated in a

building that is a multi-unit shopping plaza, located at 2301 E. Fowler Avenue,

Tampa, Florida.

       TFR units responded and found Business 1 fully engulfed in fire.

                                             2
Case 8:20-cr-00225-TPB-CPT Document 38 Filed 03/01/21 Page 3 of 6 PageID 62




The fire occurred during a period of looting and destruction to property and

businesses in the vicinity of Business 1. The subsequent investigation determined that

dozens of people illegally entered multiple stores in the shopping plaza, including

Business 1. A back door to Business 1, on the east side of the building, was a point of

entry for looters. Business 1 and palm trees on the east side of Business 1 were set on

fire. The fire at Business 1 engulfed the roof and destroyed part of the building.

      Investigators reviewed various video recordings of events, obtained from

surveillance cameras and online social media platforms. In addition to showing the

looting and destruction of property, a video showed an individual, later identified as

the defendant, Terrance Lee Hester Jr. (“Hester”), throwing a flaming object—white

cloth material—into Business 1 through a broken window on the side of the building.

Video evidence also shows that approximately 20 minutes later, an individual who

appears to be Hester carried a burning palm frond from the palm trees toward the

open back door on the east side of Business 1.

      A TPD certified fire investigator completed an origin and cause investigation

and found that the fire originated at the unit occupied by Victim Business 1—the end

unit on the northeast side of the building. The adjacent businesses in the building

also suffered damage from the fire, but the most heavily damaged unit of the

shopping plaza was Business 1. Video evidence shows the fire originated at Business

1, and the nearby tree fires were ignited separately and did not spread from the palm

trees to the building without human intervention. The TPD fire investigator

concluded that the fire originated on the interior of the building, it was intentionally
                                            3
Case 8:20-cr-00225-TPB-CPT Document 38 Filed 03/01/21 Page 4 of 6 PageID 63




ignited—most likely in multiple areas of the interior—and it was an act of arson. The

fire investigator determined that Hester’s intentional act of throwing a flaming piece

of cloth into a broken window of Business 1 caused or contributed to the cause of the

fire. An ATF certified fire investigator reviewed and concurred with the findings of

the TPD fire investigation.

      The fire originating at Business 1 caused major damage to the building. An

estimated value of loss to the building, Victim Business 1 and other businesses in the

building is approximately $1,250,000.00.

      A district manager of the company that oversees Business 1 confirmed that

Business 1 sells a variety of products obtained and manufactured outside of the state

of Florida. Therefore, the building containing Business 1 was used in interstate or

foreign commerce or in an activity affecting interstate or foreign commerce.

      Investigators reviewed videos and compared images to known photos of

Hester. Hester matched the age, race, hair, facial features and body type of the

individual who threw a flaming piece of cloth into Business 1. Investigators also

obtained surveillance video from another location that showed Hester looting at

another business in Tampa (“Business 2”) approximately one hour after Business 1

was set on fire. An individual with Hester at that location was wearing a sleeveless

jersey with the name of a high school on the front, the name of a relative of Hester

on the back, and the number “6.” The investigation revealed that a relative of Hester

previously played volleyball at the high school and wore number 6.



                                           4
Case 8:20-cr-00225-TPB-CPT Document 38 Filed 03/01/21 Page 5 of 6 PageID 64




       Individuals who know Hester reviewed images of the person who threw the

flaming cloth into Business 1, and the same person who looted Business 2

approximately one hour later. Those individuals identified Hester as the perpetrator.

       After Hester was arrested and provided Miranda warnings, Hester admitted

that he was the person in the video who threw the flaming cloth into Business 1.

       The above is merely a brief summary of the events, some of the persons

involved, and other information relating to this case, and does not include, nor is it

intended to include, all of the events, persons involved, or other information related

to this case.



                                          Respectfully submitted,

                                          KARIN HOPPMANN
                                          Acting United States Attorney



                                    By:    /s/ Michael C. Sinacore
                                          Michael C. Sinacore
                                          Assistant United States Attorney
                                          Florida Bar No. 868523
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail: michael.sinacore@usdoj.gov




                                           5
Case 8:20-cr-00225-TPB-CPT Document 38 Filed 03/01/21 Page 6 of 6 PageID 65




U.S. v. Terrance Lee Hester Jr.          Case No. 8:20-cr-225-TPB-CPT


                            CERTIFICATE OF SERVICE


       I hereby certify that on March 1, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:


       Howard Anderson
       Counsel for Terrance Lee Hester Jr.

                                           /s/ Michael C. Sinacore
                                          Michael C. Sinacore
                                          Assistant United States Attorney
                                          Florida Bar No. 868523
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail: michael.sinacore@usdoj.gov




                                           6
